Citation Nr: 1646608	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  14-02 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, including cervical arthritis and degenerative disc disease (DDD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Representative:  National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1966 to February 1968.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In June 2015, the Board referred the case to the Veterans Health Administration (VHA) for a medical expert opinion to address certain medical questions pertaining to the issue of service connection for a cervical spine disability.  In January 2016, a medical opinion from a VA orthopaedic surgeon was obtained, and a copy of the medical opinion was provided to the Veteran.  38 C.F.R. § 20.901 (2016) (the Board has the authority to obtain a VHA medical expert opinion when, in its judgment, such medical expertise is needed for an equitable disposition of an appeal).


FINDINGS OF FACT

1.  There was no neck injury or disease during service, and chronic symptoms of cervical spine arthritis were not manifested during service.

2.  Symptoms of cervical spine arthritis have not been continuous since service separation, and cervical spine arthritis did not manifest to a compensable degree in the year following separation from service. 

3.  The cervical spine disability was manifested many years after service and is not causally or etiologically related to service.

4.  The Veteran had four years of high school education, has past relevant work experience in hotel management and construction, and has not worked full-time since approximately 2001.

5.  For the entire TDIU rating period from July 1, 2013, the service-connected disabilities are left knee replacement, rated at 30 percent; right knee total replacement, rated at 30 percent; a back disability, rated at 20 percent; tinnitus, rated at 10 percent; right lower extremity radiculopathy, rated at 10 percent; left lower extremity radiculopathy, rated at 10 percent; right hip osteoarthritis extension, rated at 10 percent; left hip osteoarthritis extension, rated at 10 percent; and bilateral hearing loss, right knee scar, left hip osteoarthritis flexion and impairment of the thigh, right hip osteoarthritis flexion and impairment of the thigh, and left knee scar, each rated at 0 percent.  The combined disability rating is 80 percent.    

6.  The Veteran is unable to secure or follow a substantially gainful occupation solely as a result of the service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical spine disability, including arthritis and DDD, are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Board notes that a claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

For reasons explained below, the Board is granting a TDIU.  Given the favorable outcome of the TDIU appeal, which is a full grant of the benefits sought, the appeal has been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist with respect to that issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Regarding the service connection appeal for a cervical spine disability, in the July 2012 notice letter sent prior to the initial denial of the claim, the AOJ advised the Veteran of what the evidence must show to establish service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The AOJ also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The AOJ further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The AOJ provided the Veteran with a VA examination in August 2012.  A VHA medical expert opinion was obtained in November 2015 with a May 2016 addendum.  The August 2012 VA examination report and November 2015 VHA medical opinion with a May 2016 addendum include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiner and VA reviewer considered an accurate history of the cervical spine disability as provided through interview (or prior interview) of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life.  The August 2012 VA examiner also performed a thorough examination; therefore, the VA examiner and VA reviewer had adequate facts and data regarding the history and condition of the cervical spine disability when providing the medical opinions.  For these reasons, the Board finds that the August 2012 VA examination report and VHA medical expert opinion are adequate, and there is no need for further examination or medical opinion.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with cervical DDD and degenerative arthritis.  Arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker, 708 F.3d 1331.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Service Connection Analysis for Cervical Spine Disability

The Veteran contends that the current cervical spine disability was caused by parachute injury resulting in a L1 compression fracture during service, and/or trauma caused by repeated parachute jumps during service.  He alternatively asserts that the service-connected lumbar strain with lumbar DDD and facet arthrosis either caused or aggravated the cervical spine disability.  He seeks service connection on these bases.  

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a neck injury or disease or chronic symptoms of cervical spine arthritis.  The service treatment records, which are complete, are absent of any complaints of, diagnosis of, or treatment for neck problems.  At the January 1968 service separation examination, the head and neck, the upper extremities, and the spine and musculoskeletal system were clinically evaluated as normal.  On the January 1968 service separation report of medical history, the Veteran checked "No" when asked if he then had or had ever had arthritis or rheumatism, a bone, joint or other deformity, or a painful or trick shoulder. 

Because the service treatment records are complete, show treatment for various orthopedic injuries during service, including lumbar spine and ankle injuries , without mention of neck problems, the neck, spine, and musculoskeletal system were clinically evaluated at the January 1968 service separation examination and determined to be normal, and the Veteran reported a history of mumps, broken bones, and sugar or albumin in the urine while simultaneously denying any arthritis, joint, or shoulder pain on the January 1968 service separation report of medical history, the Board finds that a neck injury, neck disease, and cervical spine arthritis are conditions that would have ordinarily been recorded during service, if they had occurred; therefore, the lay and medical evidence generated contemporaneous to service, which shows no neck injury or disease, and no chronic symptoms of cervical spine arthritis during service, is likely to reflect accurately the Veteran's physical condition, so is of significant probative value and provides evidence against a finding of neck injury, neck disease, or chronic symptoms of cervical spine arthritis during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  As the weight of the evidence demonstrates no neck injury or disease, or "chronic" symptoms of cervical spine arthritis during service, the criteria for presumptive service connection under 
38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met.   

The weight of the evidence is against a finding of continuous symptoms of cervical spine arthritis since service, including to a compensable degree within a year of service.  The earliest post-service evidence of neck problems is shown in 2001, approximately 33 years after service.  During the course of treatment at that time, the Veteran reported a recent onset of neck pain and denied having any prior neck injury.  See April 2001 VA primary care assessment note (noting a diagnosis of muscle spasms in the neck); see also April 2001 VA nursing triage note (reporting pain in the right side of the neck for the last five to six weeks with no recent trauma to the neck); May 2001 VA nursing triage note (noting the Veteran's denial of any injury to the neck when being treated for neck pain); May 2001 VA primary care assessment (noting a diagnosis of cervical spine degenerative joint disease); but see May 1972 VA medical examination report (noting the veteran's report of back injury to the lumbar spine without mention of neck injury or neck pain).  Statements made for treatment purposes are particularly trustworthy and of significant probative value.  

The gap of approximately 33 years between service and the onset of neck symptoms is one factor that tends to weigh against a finding of service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and evidence of a claimed disability is one factor to consider as evidence against a claim of service connection).  As the weight of the evidence demonstrates no "continuous" symptoms of cervical spine arthritis since service, including to a compensable degree within the first post-service year, the criteria under 38 C.F.R. § 3.303(b) for presumptive service connection based on "continuous" symptoms of cervical spine arthritis manifested to a degree of ten percent within one year of service separation are not met.  38 C.F.R. §§ 3.307, 3.309.

The Board has considered the Veteran's competent lay account of neck pain and decreased cervical spine range of motion during and since service; however, because the account is inconsistent with, and outweighed by, the lay and medical evidence contemporaneous to service showing no neck injury, disease, or symptoms, and the post-service lay and medical evidence showing an onset of neck problems more than three decades after service (i.e., with report of a recent onset of symptoms and denial of prior neck injury at that time), it is not deemed credible, so is of no probative value.  

The weight of the evidence is against a finding that the cervical spine disability, which was manifested many years after service, is otherwise related to service, or the service-connected lumbar spine disability on a causation or aggravation basis.  After review of the record and interview and examination of the Veteran, the August 2012 VA examiner opined that it was less likely than not that the current cervical spine disability was due to or the result of military service, to include injuries sustained while parachuting.  In support of the medical opinion, the VA examiner reasoned that the service treatment records showed no complaints, evaluation, diagnosis, or treatment for a neck condition related to injuries sustained while parachuting, and there was no evidence to support the onset of the neck disability being the result of any specific injury, illness, disease, or other circumstances that may have occurred while on active duty, including the hard parachute landing that caused the L1 compression fracture in 1966.

Collectively, in the November 2015 VHA medical expert opinion and the May 2016 addendum opinion, the VA reviewer opined that the cervical spine disability was more likely than not due to ankylosing spondylosis.  See Dorland's Illustrated Medical Dictionary 1743 (30th ed. 2003) (defining cervical spondylosis as degenerative joint disease affecting the cervical vertebrae, intervertebral disks, and surrounding ligaments and connective tissue, sometimes with pain or paresthesia radiating along the upper limbs as a result of pressure on the nerve roots).  When providing rationale for the medical opinion, the VA reviewer wrote that ankylosing spondylitis was a genetic disease and was not related to military service.  The VA reviewer also noted that there was no association between multiple parachute jumps, including trauma to the back related to parachute malfunction, and the current arthritic changes in the cervical spine.  The VA reviewer explained that trauma to a single lumbar disc level could be associated with adjacent level disease, especially if the vertebrae had fused; however, the cervical spine was many disc levels higher, so the lumbar spine injury would not cause the current cervical spine disability.  

The Board notes that the August 2012 VA examiner and November 2015 VA reviewer had adequate facts and data on which to base the medical opinions and provided sound rationales for the medical opinions; therefore, the VA medical opinions discussed above are of significant probative value.  

In an April 2013 statement, a private physician opined that the Veteran had significant cervical arthritis related to parachute jumps during service.  In support of the medical opinion, the physician wrote that the Veteran had significant lumbar fractures associated with parachuting, and the trauma from the in-service parachuting was "transmitted throughout the entire spine all the way to the neck and head."   The April 2013 private medical opinion is of lesser probative value than the VA medical opinions because the private physician did not adequately explain how trauma to the lower back during service, without direct trauma to the neck, at least as likely as not caused arthritis and/or degenerative disc disease of the cervical spine years after service separation.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight).  The November 2015 VA reviewer considered the argument and noted that trauma to the lumbar spine would not cause the current cervical spine disability for reasons explained above.

Although the Veteran has asserted that the current cervical spine disability is causally related to service, to include parachute jumps therein, or was caused or worsened beyond the normal progression by the service-connected lumbar spine disability, he is a lay person and, under the specific facts of this case, does not have the requisite medical expertise to be able to diagnose the cervical spine arthritis or render a competent medical opinion regarding its cause where the facts show no in-service neck injury or disease, and no cervical spine arthritis symptoms until many years after service.  Arthritis is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person, and includes various possible etiologies, only one of which involves trauma to a joint, and is diagnosable only by X-ray or similar specific specialized clinical testing; therefore, under the facts presented in this case, the Veteran is not competent to diagnose cervical spine arthritis or to opine as to its etiology, where in this case there is an absence of in-service neck injury, disease, or symptoms, and the cervical spine arthritis symptoms began many years after service.  

Thus, while the Veteran is competent to relate symptoms of neck pain that he experienced at any time, in the absence of in-service neck injury, disease, or symptoms as in this case, he is not competent to opine on whether there is a link between the cervical spine arthritis, which was manifested many years after service separation, and active service because such diagnosis and nexus require specific medical knowledge and training.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Kahana v. Shinseki, 24 Vet. App. 
428, 438 (2011) (holding that ACL injury is "medically complex" for lay diagnosis); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  

For these reasons, the Veteran's purported opinion that the current cervical spine arthritis is the result of service or the service-connected lumbar spine disability is of no probative value.  In consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for a cervical spine disability; therefore, the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


TDIU Legal Criteria

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability rating can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

It is provided further that the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded where the percentages referred to above for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render a veteran unemployable.   Id.

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.   A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in a claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).


The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

TDIU Analysis

For the entire TDIU rating period from July 1, 2013, the service-connected disabilities are left knee replacement, rated at 30 percent; right knee total replacement, rated at 30 percent; a back disability, rated at 20 percent; tinnitus, rated at 10 percent; right lower extremity radiculopathy, rated at 10 percent; left lower extremity radiculopathy, rated at 10 percent, right hip osteoarthritis extension, rated at 10 percent; left hip osteoarthritis extension, rated at 10 percent; and bilateral hearing loss, right knee scar, left hip osteoarthritis flexion and impairment of the thigh, right hip osteoarthritis flexion and impairment of the thigh, and left knee scar, each rated at 0 percent.  

The combined disability rating for the entire TDIU rating period is 80 percent.  For the purpose of finding at least one disability rated at 40 percent for TDIU purposes when more than one disability is service connected, the Board finds that the back disability and right and left lower extremity radiculopathies share a common 

etiology and are collectively considered one disability rated at 40 percent (as combined under 38 C.F.R. § 4.25).  Thus, the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are met for the entire TDIU rating period.  

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the Veteran is unable to obtain or maintain substantially gainful employment solely due to the service-connected disabilities for the entire TDIU rating period from July 1, 2013.  The evidence shows that the Veteran has a high school education, has past relevant work in hotel management and construction, and has not worked since approximately 2001.  The evidence shows difficulty hearing children's voices due to hearing loss, an inability to perform prolonged walking, prolonged sitting, or prolonged standing due to the back and hip disabilities, and difficulty climbing stairs and driving due to the back, hip, knee, and lower leg disabilities.  In November 2013, a private physician noted review of the service-connected disabilities and opined that the Veteran was unable to secure or maintain gainful employment due to the service-connected disabilities.  The physician wrote that the Veteran would be unable to perform gainful employment of a sedentary nature.  

Because the Veteran has no more than a high school education, his past work experience of hotel management and construction likely involved prolonged periods of walking, sitting, and standing, and the evidence shows either significant difficulty or inability to perform those functions, the Board finds that the Veteran is unable to perform physical or sedentary employment due to service-connected disabilities, which is consistent with the private medical opinion above.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the 
Board finds that the Veteran was unable to secure or follow substantially gainful 

employment due to the service-connected disabilities for the entire TDIU rating period from July 1, 2013, forward; therefore, the criteria for a TDIU have been met.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a cervical spine disorder is denied.

A TDIU is granted.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


